DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Levin et al (US 20160283699 A1) in view of Hansen (US 20180139572 A1).
Regarding claim 1, Levin et al discloses an information processing device (fig. 1) comprising: a first communication unit (mobile device 110-1 may transmit data to an access point 145) that transmits, by using a short-distance wireless communication function (mobile device 110-1 communicates with access point 145 using a short-distance wireless communication; paragraph 0029), a request (receive a first communication from a first electronic device associated with a first user; the first communication may correspond to a first request to 
However, Levin et al does not specifically teach that a detection device determines whether or not the mobile terminal has been detected, and obtains a result of the determination as a detection result.
On the other hand, Hansen, from the same field of endeavor, discloses  the steps of determining (location detection device determines whether or not the mobile terminal has been detected) whether or not the terminal has been detected; and transmitting (transmitting the received location data; paragraph  0037-0038) a detection result based on the determination to other devices (the location determination system is transmitted to the location device a location data request requesting all or a portion of the location data from the location device ; the location device can then transmit the location data responsive to the location data request; paragraph 0040-0041). Note that the location detection system 178 and the transceivers 176 can utilize wireless technology such as Wi-Fi or can utilize the mobile telephone network or a satellite network (paragraph 0061). In addition, the timing system transmits the location data associated with a particular RFID tag number responsive to a request from a remote system (paragraph 0044). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Hansen to the communication system of Levin in order to provide a system for determining a location along a route being traveled by a participant having a participant identifier for detecting a proximity of the mobile device.

Regarding claim 2, Levin et al as modified discloses an information processing device (fig. 1) further comprising a storage unit that stores the identification information (peer monitor 830 can determine an identifier, device type, associated user, network capabilities, operating system and authorization associated with the device; peer monitor 530 can maintain and update a data structure to store a location, identifier and characteristic of each of one or more nearby user devices; paragraph 0158), wherein the first communication unit cyclically transmits the request to the terminal (user device 110 can be configured to transmit and receive signals from other devices or systems; identification of the second NFC device may correspond to a request to transfer the access right (requested at block 1110) from the first NFC device to the second NFC device; paragraph 0165) corresponding to the identification information stored in the storage unit  (a network-attached storage 232 and a storage-area network 234; the access assignment system may communicate with a remote and central data store ; paragraph 0057-0058). 
	Regarding claim 3, Levin et al as modified discloses an information processing device (fig. 1), further comprising an identification information obtaining unit that obtains the identification information, wherein the identification information obtaining unit causes the storage unit to store (the database engine can further include a storage engine configured to manage data access and data updates (modifying existing data or adding new data); the data managed by and/or accessible to the storage engine can be included in one or more data stores; paragraph 0075, 0078)the identification information (paragraph 0120, 0205).
Regarding claim 4, Levin et al as modified discloses an information processing device (fig. 1) wherein the identification information obtaining unit obtains the identification information of the terminal by performing pairing between the information processing device 
	Regarding claim 5, Levin et al as modified discloses an information processing device (fig. 1) wherein, in a case where the response to the request has been received from the terminal (a test communication can be sent that is indicative of a request to respond) after the request is transmitted until predetermined time elapses (time period; if a response communication is not received, if a response communication is not received within a defined time period and if a response communication includes particular data; data management server farm 228 may reconfigure access rights and permissions and may transmit another communication indicating that assignment rights of the access assignment system are limited; paragraph 0059, 0077), the determination unit determines that the terminal has been detected (detecting and using device-identifying codes to enhance security of access-right transfers; paragraph 0023, 0040; furthermore, verification of an access-enabling code can indicate that access to a resource is to be granted ; paragraph 0127), whereas in a case where the response has not been received after the request is transmitted until the predetermined time elapses (catalog system 342 may receive multiple requests within a time period requesting an assignment authorization (or a hold) for a particular access right; a rule may indicate that a first request is to receive priority, that a request associated with a more highly prioritized requesting system; request management engine 512 prioritizes requests, such as requests for overlapping, similar or same access rights received within a defined time period; paragraph 0110, 0118), the determination unit determines that the 
 	Regarding claim 6, Levin et al as modified discloses an information processing device (fig. 1) further comprising a detection control unit that controls detection processing of detecting the terminal, wherein according to the detection result, the detection control unit changes a cycle in which the first communication unit transmits the request (paragraph 0073-0074, 0156).
	Regarding claim 7, Levin et al as modified discloses an information processing device (fig. 1), wherein, when the detection result of detecting the terminal has changed, the second communication unit transmits the detection result to the other devices (peer monitor 830 can detect a short-range communication from another device and use a network multicast or broadcast to request identification of nearby devices; in addition, peer monitor 830 can determine an identifier, device type, associated user, network capabilities, operating system and authorization associated with the device; peer monitor 530 can maintain and update a data structure to store a location, identifier and characteristic of each of one or more nearby user devices; paragraph 0158).
	Regarding claim 8, Levin et al as modified discloses an information processing device (fig. 1) wherein the first communication unit transmits the request to the terminal other than the terminals to which the request is transmitted from other information processing devices, among a plurality of the terminals corresponding to the identification information (HTTP requests include requests for identifications of access-right characteristics and availability; paragraph 0067) stored 
Regarding claim 10, Levin et al as modified discloses an information processing device (fig. 1) wherein the first communication unit uses Bluetooth (registered trademark) as the short-distance wireless communication function (mobile device 110-2 may communicate with the client agent device 170 over a short-range communication channel 190, such as Bluetooth or Bluetooth Low Energy channel, Near Field Communication, Wi-Fi, RFID, Zigbee;
 paragraph 0044, 0165).  
	Regarding claim 11, Levin et al discloses an information processing device (fig. 1) comprising: a communication unit (mobile device 110-1 may transmit data to an access point 145) that receives (receive a first communication from a first electronic device associated with a first user; the first communication may correspond to a first request to retrieve data associated with the first user; paragraph 0003, 0030) a detection result of detecting a terminal from the information processing device that detects the terminal having a short-distance wireless communication function (mobile device 110-1 communicates with access point 145 using a short-distance wireless communication; paragraph 0029), and that transmits (user device 110 can be configured to transmit and receive signals from other devices or systems; identification of the second NFC device may correspond to a request to transfer the access right (requested at block 1110) from the first NFC device to the second NFC device; paragraph 0165) information related to a location of a user (location engine 838 can be configured to detect (estimate) a location of user device 110; paragraph 0161); peer monitor 830 can determine an identifier, device type, 

On the other hand, Hansen, from the same field of endeavor, discloses  the steps of determining (location detection device determines whether or not the mobile terminal has been detected) whether or not the terminal has been detected; and transmitting (transmitting the received location data; paragraph  0037-0038) a detection result based on the determination to other devices (the location determination system is transmitted to the location device a location data request requesting all or a portion of the location data from the location device ; the location device can then transmit the location data responsive to the location data request; paragraph 0040-0041). Note that the location detection system 178 and the transceivers 176 can utilize wireless technology such as Wi-Fi or can utilize the mobile telephone network or a satellite network (paragraph 0061). In addition, the timing system transmits the location data associated with a particular RFID tag number responsive to a request from a remote system (paragraph 0044). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Hansen to the communication system of Levin in order to provide a system for determining a location along a route being traveled by a participant having a participant identifier for detecting a proximity of the mobile device.
	Regarding claim 12, Levin et al as modified discloses an information processing device (fig. 1) further comprising a storage unit that stores the detection result, wherein the terminal, the user, and terminals of other users related to the user are stored in the storage unit by being associated with one another, and the control unit causes the communication unit to transmit (user device 110 can be configured to transmit and receive signals from other devices or systems; 
	Regarding claim 13, Levin et al as modified discloses an information processing device (fig. 1) wherein, on a basis of a plurality of results of responses from a plurality of the terminals (mobile device 110-1 may transmit data to an access point 145) to requests transmitted from the information processing device that detects the terminal to the plurality of the terminals, the control unit causes the communication unit to transmit the information related to the location of the user (location engine 838 can be configured to detect (estimate) a location of user device 110; paragraph 0161) to the terminals of the other users associated with the user (peer monitor 830 can detect a short-range communication from another device and use a network multicast or broadcast to request identification of nearby devices; in addition, peer monitor 830 can determine an identifier, device type, associated user, network capabilities, operating system and authorization associated with the device; peer monitor 530 can maintain and update a data structure to store a location, identifier and characteristic of each of one or more nearby user devices; paragraph 0158).

	Regarding claim 15, Levin et al discloses an information processing method (fig. 1) executed by a processor, the information processing method comprising: by using a short-distance wireless communication function (mobile device 110-1 communicates with access point 145 using a short-distance wireless communication; paragraph 0029), transmitting( mobile device 110-1 may transmit data to an access point 145) that transmits, by using a short-distance wireless communication function (mobile device 110-1 communicates with access point 145 using a short-distance wireless communication; paragraph 0029), a request (receive a first communication from a first electronic device associated with a first user; the first communication may correspond to a first request to retrieve data associated with the first user; paragraph 0003, 0030) to a terminal corresponding to identification information (HTTP requests include requests for identifications of access-right characteristics and availability; paragraph 0067) obtained beforehand (an identification of an assignment can be used to identify one or more access rights, associated access-enabling codes and resource specifications ; for instance, user 105 can provide input to mobile device 110 via an interface to request an assignment and provide other pertinent information; furthermore, mobile device 110 may request an accessing -enabling code, where the access-enabling code can be transmitted to the client device or a remote server ;paragraph 0031, 
However, Levin et al does not specifically teach that a detection device determines whether or not the mobile terminal has been detected, and obtains a result of the determination as a detection result.
On the other hand, Hansen, from the same field of endeavor, discloses  the steps of determining (location detection device determines whether or not the mobile terminal has been detected) whether or not the terminal has been detected; and transmitting (transmitting the received location data; paragraph  0037-0038) a detection result based on the determination to other devices (the location determination system is transmitted to the location device a location data request requesting all or a portion of the location data from the location device ; the location device can then transmit the location data responsive to the location data request; paragraph 0040-0041). Note that the location detection system 178 and the transceivers 176 can utilize wireless technology such as Wi-Fi or can utilize the mobile telephone network or a satellite network (paragraph 0061). In addition, the timing system transmits the location data associated with a particular RFID tag number responsive to a request from a remote system (paragraph 0044). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Hansen to the communication system of Levin in order to provide a system for determining a location along a route being traveled by a participant having a participant identifier for detecting a proximity of the mobile device.

Allowable Subject Matter
Claim  9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641